SMITH, P. J.
(concurring). The Constitution says, in language too plain to need interpretaton, that a reasonable amount *215of personal property shall be exempt to all persons, and under that constitutional requirement the Legislature has itself declared what constitutes such reasonable exemptions in the general exemption law. The Constitution does not mean that citizens may be classified, and a certain exemption allowed one class and a different exemption or no exemption granted to another class — > for example, that farmers may be given one exemption and merchants another because the difference in condition may be sufficient ground for a classification of such persons or occupations. The fallacy in the argument of respondent lies in that, by its logical application and effect, the Legislature may grant one person a reasonable exemption and deprive another of any exemption whatever. Respondent’s counsel say:
“The exemption is granted to all alike. All debtors can claim the privilege of the exemption law as to such debts.”
But—
“any person furnishing food, fuel, or clothing, any properly licensed physical!, and any workman for wages can claim, the benefit of the exception to the exemption' law.”
Granting an exemption to a debtor, with a provision under which it may be immediately seized and sold for a debt or class of debts, is equivalent to denying any exemption to such person. The statute is a classification of debts and not of debtors. It is, in reality, a classification of creditors with special privileges, and one of the favored class is now claming the privilege of depriving the debtor of his exemption.
But the Constitution says that—
“No law shall be passed granting to any citizen or class of citizens, privileges * * * which upon the same terms shall not equally belong to all citizens.”
I am unable to see. how it can be claimed that a statute allowing the debts of certain classes of creditors to constitute an exception to the general exemption law falls short of granting a privilege which does not belong equally to all citizens (creditors). The Constitution expressly forbids the granting of special privileges to any class of citizens. Special privileges., to be constitutional, must be granted to all citizens equally.' To hold that, because distinctions may exist which justify a classificaton of creditors, debtors are to- be denied exemptions in every case where *216such a classification of creditors may be justified, is certainly a non sequitur. The fact that the constitutionality of such legislation has not heretofore been challenged, to my mind, is not an argument sufficiently persuasive to justify a continued violation of the Constitution.
The considerable number of legislative enactments which in effect deprive citizens of the amount of personal property exemptions which the Legislature itself has declared to be “reasonable,” in the general exemption law, but emphasizes the propriety and duty of enforcing the constitutional provision.
A discussion of exemption laws in existence prior to the adoption of the Constitution is not convincing, when it is remembered that the Constitution itself repealed all laws in conflict with its provisions, and contained a direct mandate to the Legislature to enact laws which should enforce — •
“the right of the debtor to enjoy the comforts and necessaries of life' * * * by wholesome laws exempting from forced sale * * * a reasonable amount of personal property, the "kind and value of which to be fixed by general laws”
—and not by exceptions to the general exemption law in favor of favored classes of creditors.
The judgment should 'be reversed.